Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 1 of 33           PageID #: 493



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
             v.                         )      No. 2:19-cr-00037-JAW
                                        )
STEVENSON ARIEL ALMONTE                 )
FELIZ                                   )

                      ORDER ON MOTION TO SUPPRESS

      The Court denies a defendant’s motion to suppress the evidentiary results of a

warrantless vehicle search and seizure and a warrantless arrest because it concludes

that law enforcement had probable cause based on the totality of the circumstances

to search the vehicle, to seize drugs within the vehicle, and to arrest the driver and

passenger.   The Court also credits the statements of the confidential informant

largely because his detailed predictions of the future turned out to be true.

I.    BACKGROUND

      On December 7, 2018, town of Gorham, Maine, police together with Federal

Bureau of Investigation (FBI) Task Force Officers and Special Agents detained

Stevenson Ariel Almonte Feliz together with Jose Manuel Carvajal Gonzalez in the

parking lot of a Burger King in Gorham, Maine. Criminal Compl., Attach. 1, Aff. in

Supp. of Criminal Compl. ¶¶ 1, 6-7, 11 (ECF No. 1). On December 10, 2018, the

United States of America (Government) issued a criminal complaint against Mr.

Almonte Feliz and Mr. Carvajal Gonzalez, charging each with knowing and

intentional possession with the intent to distribute of forty grams or more of fentanyl,
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 2 of 33         PageID #: 494



a violation of 21 U.S.C. § 841(a)(1). Criminal Compl. On March 1, 2019, a federal

grand jury indicted each defendant on the same charge. Indictment (ECF No. 42).

      On November 12, 2019, Mr. Almonte Feliz filed a motion to suppress evidence.

Def.’s Mot. to Suppress Tangible Evid. (ECF No. 93) (Def.’s Mot.). On December 23,

2019, the Government filed its response. Gov’t’s Resp. in Opp’n to Def.’s Mot. to

Suppress (ECF No. 100) (Gov’t’s Opp’n.). On February 28, 2020, the Court held a

suppression hearing. Min. Entry (ECF No. 113). On April 29, 2020, Mr. Almonte

Feliz filed a supplemental memorandum. Def.’s Suppl. Mem. in Supp. of Mot. to

Suppress (ECF No. 118) (Def.’s Suppl. Mem.). On May 18, 2020, the Government filed

its supplemental response. Gov’t’s Post-Hr’g Mem. in Opp’n to Def.’s Mots. to Suppress

(ECF No. 122). (Gov’t’s Suppl. Mem.).

II.   THE SUPPRESSION HEARING

      The Government called two witnesses at the suppression hearing of February

28, 2020: Task Force Officer Matthew Cyr and Supervisory Special Agent Patrick

Clancy.     Witness List (ECF No. 112).      The Government also introduced eleven

exhibits.   Ex. List (ECF No. 111).       Mr. Almonte Feliz called no witnesses and

introduced no exhibits. A transcript of the hearing has been prepared and docketed.

Tr. of Proceedings (ECF No. 114) (Tr.).

      A.      Task Force Officer Matthew Cyr

              1.    Background and Training

      Officer Cyr testified that he is a South Portland police detective who has been

assigned to the FBI and he has served as a task force officer for about a year and a



                                            2
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 3 of 33           PageID #: 495



half. Tr. at 5:25-6:22. After describing his education, training and experience, Officer

Cyr turned to the investigation in this case. Id. at 5:25-7:09. Officer Cyr stated that

in October 2018, he became part of a joint investigation of a local drug trafficker in

Gorham, Maine. Id. at 7:10-18.

             2.     Confidential Informant 2

      The task force developed a confidential informant (CI-1) who was able to

purchase fentanyl from the target, which led to the arrest of the target. Id. at 7:19-

8:08. After arrest, the target cooperated with law enforcement and identified the

source of the fentanyl the target had been distributing. Id. at 8:09-18. The cooperator

(CI-2) told law enforcement that his drug source was a man from the Dominican

Republic who was living in the Lawrence, Massachusetts, area and whom he knew

as Leo. Id. at 8:15-21. CI-2 agreed to purchase fentanyl from Leo. Id. at 8:22-25.

             3.     December 7, 2018: An Attempted Controlled Purchase

      On December 7, 2018, the task force was attempting to set up a controlled

purchase of fentanyl through CI-2. Id. at 9:01-05. As of December 7, 2018, CI-2 was

in the Cumberland County Jail in Portland, Maine, and therefore to arrange for the

purchase, Officer Cyr and a Portland police officer brought CI-2 to the Portland Police

Department, where he placed recorded telephone calls to his supplier. Id. at 9:06-12.

CI-2 used his own cellphone to make the phone call, the same phone law enforcement

had taken from CI-2 during his arrest. Id. at 9:13-17. The first call took place on

December 7, 2018, at about 2:00 p.m. Id. at 9:18-20.




                                           3
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 4 of 33        PageID #: 496



             4.      The First Telephone Call

      The Government introduced both an audio recording and a transcript of the

first telephone call between CI-2 and the person known as Leo. Gov’t’s Exs. 2, 2A. A

transcript of the call reads:

      Mr. Carvajal Gonzalez: Hello.

      CI-2: Hello.

      Mr. Carvajal Gonzalez: Hey my friend oh my god . . . thank you god,
      hahah,

      CI-2: What’s going on? You around?

      Mr. Carvajal Gonzalez: Yeah.

      CI-2: Yeah.

      Mr. Carvajal Gonzalez: Alright. . . Um. Today?

      CI-2: Yeah.

      Mr. Carvajal Gonzalez: Um . . . The same?

      CI-2: Yeah.

      Mr. Carvajal Gonzalez: Alright. Okay. Okay. Ahh. I call you when me
      on my way

      CI-2: What time?

      Mr. Carvajal Gonzalez: AHHH. . . UI, 3, 3:30. Alright?

      CI-2: You gonna be out here at 3:30?

      Mr. Carvajal Gonzalez: Yeah.

      CI-2: Okay.

      Mr. Carvajal Gonzalez: Okay. Thanks. UI.



                                         4
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 5 of 33                PageID #: 497



       CI-2: Alright.

Gov’t’s Ex. 2A.

       In the initial call, Leo confirmed that he would call CI-2 on his way up and

would arrive about 3:30 p.m. Id. Officer Cyr confirmed that “Leo” was Jose Manuel

Carvajal Gonzalez, who is the co-defendant in this indictment. 1 Tr. at 10:24-11:02.

       After the telephone call, CI-2 told Officer Cyr that he believed Mr. Carvajal

Gonzalez also trafficked in cocaine, that Mr. Carvajal Gonzalez owned a gold-colored

SUV, and that Mr. Carvajal Gonzalez did not have a driver’s license, so he usually

found someone to drive for him. Id. at 11:06-15. CI-2 said that Mr. Carvajal Gonzalez

was expected to bring up ten fingers or 100 grams of fentanyl or heroin. Id. at 11:16-

18.

              5.     Text Messages and Times

       Following the phone call, CI-2 communicated with Mr. Carvajal Gonzalez by

text message because Mr. Carvajal Gonzalez did not speak English very well and it

was hard to understand him. Id. at 12:01-10. The next communication was a text

message introduced as Government’s Exhibit 1. Gov’t’s Ex. 1. The first message was

sent at 2:57 p.m. on December 7, 2018, from CI-2 to Mr. Carvajal Gonzalez. Id. The

interchange read:

       CI-2: How much longer? I need you to meet me at Burger King on Main
       st. in Gorham me. – 2:57 p.m.

       Mr. Carvajal Gonzalez: Ok. – 3:00 p.m.

       CI-2: How much longer? – 3:00 p.m.

1      As Leo was identified as Mr. Carvajal Gonzalez, the Court’s subsequent references, when
appropriate, will be to Mr. Carvajal Gonzalez, not “Leo.”

                                              5
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 6 of 33          PageID #: 498




      Mr. Carvajal Gonzalez: in 10 minutes I go out. What number – 3:01 p.m.

      CI-2: 102 main st.- 3:02 p.m.

      Mr. Carvajal Gonzalez: Ok – 3:53 p.m.

      CI-2: How long? – 4:15 p.m.

      Mr. Carvajal Gonzalez: I am on my way – 4:44 p.m.

      CI-2: Did you just leave? – 4:45 p.m.

      CI-2: How long? I need to know when to leave. – 6:33 p.m.

      Mr. Carvajal Gonzalez: 15 minute 15 minute – 6:34 p.m.

      Mr. Carvajal Gonzalez: how many minutes are you burger king – 6:35
      p.m.

      Mr. Carvajal Gonzalez: I arrived like in 15 minutes. – 6:36 p.m.

      CI-2: Text me when you get there and ill walk, over 1 minute walk. –
      6:37 p.m.

      Mr. Carvajal Gonzalez: Ok – 6:37 p.m.

      CI-2: What car are you in? – 6:39 p.m.

      Mr. Carvajal Gonzalez: Crv blue – 6:39 p.m.

      CI-2: Meet me by the drive thru back parking lot – 6:44 p.m.

      Mr. Carvajal Gonzalez: K perfect – 6:46 p.m.

      Mr. Carvajal Gonzalez: 5 minute – 6:51 p.m.

      CI-2: K – 6:51 p.m.

      Mr. Carvajal Gonzalez: I’m in 5 minutes you’re walking – 6:51 p.m.

      CI-2: I’ll leave in 3 minutes – 6:52 p.m.

      Mr. Carvajal Gonzalez: K – 6:53 p.m.

                                           6
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 7 of 33         PageID #: 499




      Mr. Carvajal Gonzalez: I here I don’t see you – 6:58 p.m.

      CI-2: Im near the fence in the back – 7:02 p.m.

      Mr. Carvajal Gonzalez: It’s your car that has the lights on inside – 7:03
      p.m.

      Mr. Carvajal Gonzalez: You can leave the car to see you. – 7:06 p.m.

      Mr. Carvajal Gonzalez: What car – 7:09 p.m.

      CI-2: I dont see your car – 7:09 p.m.

      CI-2: What kind of a car? – 7:10 p.m.

Id.

      Officer Cyr was monitoring these texts the whole time. Tr. at 13:12-14. Officer

Cyr confirmed that the text messages meant that CI-2 and Mr. Carvajal Gonzalez

had arranged to meet each other in the Burger King parking lot on Main Street in

Gorham, Maine. Id. at 14:01-06. As Mr. Carvajal Gonzalez was approaching the

Burger King, FBI agents, Gorham police officers, and Maine Drug Enforcement

Agency agents were surveilling the arranged meeting. Id. at 15:20-24.

            6.      A Second Telephone Call

      In addition to the text messages, there were two more telephone calls between

CI-2 and Mr. Carvajal Gonzalez: one at 5:35 p.m. and one other (no time indicated on

the exhibit). Gov’t’s Exs. 2, 2B, 2C. The first telephone call, which includes CI-2

speaking with Officer Cyr, reads:

      CI-2: Hello

      Mr. Carvajal Gonzalez: UI



                                          7
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 8 of 33          PageID #: 500



      CI-2: How long?

      Mr. Carvajal Gonzalez: UI

      CI-2: 30 minutes. Maybe 30 minutes. Okay. Alright. Alright. Bye.

      CI-2: 30 minutes. He says maybe

      Officer Cyr: He’ll be here in 30 minutes?

      CI-2: Maybe. He said 30 minutes because he is in traffic.

      Officer Cyr: He said he was in traffic?

      Officer Cyr: Okay.

      Officer Cyr: That was a call received . . . UI. 207-520-3287. It is
      approximately 5:35 on December 7, 2018.

Gov’t’s Ex. 2B.

             7.      A Third Telephone Call

      The third telephone call on December 7, 2018, reads:

      CI-2: Hello.

      Mr. Carvajal Gonzalez: Hello.

      CI-2: Where are you?

      Mr. Carvajal Gonzalez: UI . . . You car. You car is the light inside?

      CI-2: Yeah.

      Mr. Carvajal Gonzalez: Yeah. UI . . . You go outside please? Okay. The
      car

      CI-2: Alright. Yeah.

      Mr. Carvajal Gonzalez: Alright. Alright. Go outside.

      CI-2: Where you at?



                                          8
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 9 of 33           PageID #: 501



      Mr. Carvajal Gonzalez: UI . . . I’m here. Go. Go outside the car.

      CI-2: UI . . . Yeah. What are you driving?

      Mr. Carvajal Gonzalez: Uh . . . UI . . .

      CI-2: You in a van?

      Mr. Carvajal Gonzalez: You. You. Go outside. Go outside the car.

      (phone hangs up)

Gov’t’s Ex. 2C. Officer Cyr confirmed that the second telephone call took place about

5:35 p.m. Tr. at 17:08-09. He confirmed that because CI-2 answered the call quickly,

the task force members had not told CI-2 to put the phone on speakerphone and

therefore, they could hear only CI-2, not Mr. Carvajal Gonzalez. Id. at 17:10-16. CI-

2 relayed what Mr. Carvajal Gonzalez said to the task force members. Id. at 17:17-

21. Officer Cyr relayed the information by cellphone to Agent Clancy, who was

present at the Burger King. Id. at 17:22-18:05.

             8.    The Identification and Arrest

      Officer Cyr testified that law enforcement did not intend to have CI-2 walk

over to Mr. Carvajal Gonzalez in the Burger King parking lot and identify him. Id.

at 18:22-19:3. In fact, CI-2 was in custody at the Portland Police Department the

entire time. Id. at 19:04-09. Law enforcement had some difficulty making certain

which vehicle Mr. Carvajal Gonzalez was in and the text messages were an attempt

to identify the vehicle. Id. at 22:06-23:21. On cross-examination, Officer Cyr agreed

that CI-2 had earlier indicated that Mr. Carvajal Gonzalez owned gold SUV. Id. at

27:16-18. However, when, in the text message, Mr. Carvajal Gonzalez had said he



                                           9
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 10 of 33          PageID #: 502



 was in a blue CR-V, Officer Cyr did not ask CI-2 about the apparent difference in the

 Carvajal Gonzalez vehicles. Id. at 27:19-24. Agent Clancy, however, confirmed to

 Officer Cyr that there was a blue van in the Burger King parking lot with

 Massachusetts license plates. Id. at 28:03-09. Officer Cyr also agreed that when CI-

 2 was texting for a description of the Carvajal Gonzalez vehicle while Mr. Carvajal

 Gonzalez was in the Burger King parking lot, Mr. Carvajal Gonzalez did not respond

 with a description of the vehicle he was in. Id. at 30:01-05.

       On redirect, Officer Cyr testified that Mr. Almonte Feliz was extracted from a

 dark blue Honda Odyssey minivan. Id. at 30:23-25. Mr. Carvajal Gonzalez had

 described the car they were in as a blue CR-V, which Officer Cyr said was a Honda.

 Id. at 30:23-31:06. Furthermore, law enforcement had understood that Mr. Carvajal

 Gonzalez was living in Lawrence, Massachusetts, and therefore law enforcement was

 looking for a vehicle with Massachusetts license plates. Id. at 31:07-18. In addition,

 CI-2 had described Mr. Carvajal Gonzalez as being male and coming from the

 Dominican Republic and when Officer Cyr met Mr. Carvajal Gonzalez, he confirmed

 that Mr. Carvajal Gonzalez is a male from the Dominican-Republic. Id. at 31:19-

 32:03. Finally, when Mr. Carvajal Gonzalez was arrested, law enforcement sent his

 image to Officer Cyr and CI-2 confirmed that Mr. Carvajal Gonzalez was the man he

 knew as Leo. Id. at 33:05-24. At the same time, Officer Cyr confirmed that CI-2 did

 not recognize Mr. Almonte Feliz and that Mr. Carvajal Gonzalez had not indicated

 that he was going to use a driver. Id. at 34:14-22.




                                           10
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 11 of 33         PageID #: 503



       B.     Supervisory Special Agent Patrick Clancy

              1.    Background and Training

       Agent Clancy testified that he is a supervisory special agent with the FBI’s

 operational technology division, currently stationed in Quantico, Virginia. Id. at

 36:03-06. In the fall and winter of 2018, Agent Clancy was with the FBI resident

 agency in Portland, Maine, and was assigned to the Southern Maine Gang Task

 Force, a task force located at the Portland Police Department. Id. at 36:07-13. Agent

 Clancy served as the coordinator of the task force. Id. at 36:13-14. Agent Clancy

 briefly expanded upon his training and employment. Id. at 36:15-23.

              2.    December 7, 2018: The Potential Drug Transaction

       On December 7, 2018, Agent Clancy was assigned to supervise the surveillance

 of what law enforcement understood was going to be a drug transaction at the Burger

 King on Main Street in Gorham, Maine.         Id. at 36:24-37:10.   Law enforcement

 received information about the drug transaction from a confidential source, namely

 CI-2. Id. at 37:11-12. Direct communications with CI-2 went through Officer Cyr.

 Id. at 37:13-17. The surveillance team held an initial briefing at the Gorham Police

 Department and Officer Cyr with Task Force Officer Nick Gowen went to Portland to

 deal directly with CI-2, while the remaining six or seven law enforcement officers

 remained in Gorham to contact the supposed Massachusetts drug trafficker. Id. at

 38:06-17.

       The Gorham group started surveillance about 3:30 p.m. and ended it around

 7:30 p.m.   Id. at 38:18-22.   The surveillance team learned from CI-2 that the



                                          11
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 12 of 33           PageID #: 504



 Massachusetts dealer was supposed to deliver 100 grams of fentanyl or heroin at the

 Burger King. Id. at 39:02-06. Officer Cyr informed Agent Clancy that the trafficker

 was in a blue Honda CR-V and the surveillance team periodically received updates

 as to where the trafficker was. Id. 39:06-09. The timetable kept shifting to later in

 the day. Id. at 39:08-10. Agent Clancy was informed that the trafficker was a

 Hispanic male coming from the Lawrence, Massachusetts, area. Id. at 39:11-14.

 From the start of surveillance until the end, the surveillance team did not see any

 cars with Massachusetts license plates, except for Mr. Carvajal Gonzalez’s vehicle.

 Id. at 39:15-40:01.

       When the blue Honda minivan with Massachusetts license plates arrived at

 the Burger King, the surveillance team ran the plates and the registered owner was

 Stevenson Almonte from Lawrence, Massachusetts. Id. at 39:23-40:07. The blue

 minivan went to the parking lot to the east of the Burger King and parked. Id. at

 40:08-12. Officer Cyr confirmed that CI-2 was in touch with Mr. Carvajal Gonzalez

 and that the drug trafficker from Massachusetts was supposed to have arrived at the

 Burger King parking lot. Id. at 40:13-18. During this time, the surveillance team

 and Officer Cyr were in constant communication by cellphone to maintain the

 appearance that CI-2 was going to appear at the Burger King parking lot to complete

 the transaction. Id. at 40:23-41:18.

       The blue minivan arrived at the parking lot shortly after 7:00 p.m. Id. at 41:19-

 21. After the minivan parked, the driver exited the vehicle and entered the Burger

 King. Id. at 41:22:42:01. The team observed that there had been at least two persons



                                          12
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 13 of 33           PageID #: 505



 in the blue minivan. Id. at 42:02-03. The driver came out of the Burger King,

 returned to the vehicle, and then moved the blue minivan to a different area of the

 same parking lot. Id. at 42:03-07. The driver was inside the Burger King for about

 eight minutes. Id. at 42:08-10.

       After the blue minivan parked again, the surveillance team noticed that the

 minivan began to move again, and Agent Clancy ordered the team to make the traffic

 stop. Id. at 42:11-18. Agent Clancy explained that law enforcement thought there

 were drugs inside the blue minivan, and he was concerned that they were going to

 leave the parking lot. Id. at 42:19-25. Agent Clancy did not want to make the traffic

 stop on the street. Id.

       Agent Clancy testified that he believed that at that point, they had probable

 cause to make the stop. Id. at 43:01-03. He explained the basis for his probable cause

 determination:

       Information from TFO Cyr from [CI-2] that the individual who was
       delivering the drugs was there. The tags on the vehicle coming back to
       a Hispanic male in Lawrence - - based in Lawrence, Massachusetts. The
       fact that it was a Honda. And when we were relaying that it was a
       minivan, I believe TFO Cyr had told [CI-2] that we see a blue minivan
       and [CI-2] recalled at that point that the blue minivan had previously - -
       or dark-colored minivan had previously delivered drugs to [CI-2]. Based
       on the totality of that is what alerted or caused me to - - to - - to start
       the traffic stop.

 Id. 43:07-17.

       At this point, the Government introduced as Government’s Exhibit 3 and

 played a DVD of the traffic stop taken from the dashboard of one of the Gorham police

 officer’s cruisers. Gov’t’s Ex. 3; Tr. at 43:18-44:20. The DVD showed the team



                                           13
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 14 of 33          PageID #: 506



 members detaining the two occupants of the blue minivan and placing them in

 handcuffs to avoid their making poor decisions, such as attempting to flee. Tr. at

 46:04-15. Agent Clancy made the decision to search the minivan. Id. at 46:16-18. He

 explained the basis for his decision:

       Based on what we had known historically about the vehicle being
       involved in previous drug transactions with [CI-2], [CI-2] was in contact
       with an individual that we believed was in that van that was supposed
       to be transporting a quantity of drugs to Maine for further distribution,
       and while we were approaching the vehicle and other law enforcement
       officers were in the process of detaining the individual, the driver and
       the passenger, you could see inside the vehicle that there was a center
       panel of the dashboard that had been disturbed and was not sitting
       properly, certainly not installed by the factory, and you could see some
       green plastic wrapping that was easily viewable from standing outside
       the vehicle. And I was told by another officer that we believe that the
       - - the drugs are hidden behind that temperature control panel.

 Id. at 46:19-47:10. Agent Clancy stated that law enforcement frisked both individuals

 and found no contraband. Id. at 47:11-18. Consequently, Agent Clancy believed that

 the drugs must have been located in the vehicle. Id. at 47:19-23. Agent Clancy stated

 that in his experience, drug traffickers often hide drugs within vehicles in areas

 known by law enforcement as “[h]ides.” Id. at 47:24-48:05.

       Agent Clancy acknowledged that law enforcement did not obtain a search

 warrant before searching the blue minivan. Id. at 48:24-25. He stated that he is

 “familiar with the vehicle exception to the requirement to obtain a warrant.” Id. at

 49:03-04. He noted that the arrests had been made at night, and the surveillance

 team had already made “quite a large footprint” in the Burger King parking lot and

 had “disturbed some of Burger King’s business . . ..” Id. at 49:04-11.




                                           14
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 15 of 33            PageID #: 507



       Through Agent Clancy, the Government introduced as Government’s Exhibit

 4 a photograph of the inside of the blue minivan before the search of the vehicle.

 Gov’t’s Ex. 4; Tr. at 50:09-12. It showed the center console of the vehicle depicting the

 temperature control panel offset and not placed where it would normally be as

 factory-installed with a noticeable gap. Gov’t’s Ex. 4; Tr. at 50:13-20. Also, on the

 driver’s side, a green plastic wrapping was visible between the shifter panel and the

 temperature control panel. Gov’t’s Ex. 4; Tr. at 50:21-51:04.

       Agent Clancy was also asked about Government’s Exhibit 5, a photograph of

 the back side of the temperature control panel, which law enforcement lifted off to

 reveal the hide behind the panel; the hide held a green bundle, which contained 100

 grams of fentanyl/heroin, and a sock they later determined contained additional

 drugs. Gov’t’s Ex. 5; Tr. at 51:05-16. To remove the temperature control panel, law

 enforcement did not need any tools; the panel came off just by lifting. Tr. at 51:17-

 23.

       Government’s Exhibit 6 is a photograph that shows a piece of blue and grey

 fabric, which Agent Clancy identified as the sock within the hide. Gov’t’s Ex. 6; Tr.

 at 51:24-53:02. In the photograph directly underneath the sock are three plastic

 bundles containing an “off-white, powdery, chunky substance,” and to the right is the

 green plastic that contained the two loose fingers of fentanyl/heroin. Gov’t’s Ex. 6;

 Tr. at 51:24-52:08. Each “finger” is supposed to contain ten grams. Tr. at 52:09-13.

 Agent Clancy testified that they retrieved ten fingers of fentanyl/heroin from the

 green cellophane. Id. at 53:13-15. Based on the earlier discussions between CI-2 and



                                            15
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 16 of 33          PageID #: 508



 Mr. Carvajal Gonzalez, law enforcement expected to find ten fingers or 100 grams of

 fentanyl/heroin inside the vehicle. Id. at 53:16-54:07. That was the amount recovered

 from the green cellophane. Id. at 54:09-10. Law enforcement was not expecting to

 find the additional drugs that were located in the hide behind the temperature control

 panel. Id. at 54:11-16.

       Government’s Exhibit 7 is a photograph of the Certificate of Registration for

 the blue Honda minivan that had been the subject of the stop and search. Gov’t’s Ex.

 7; Tr. at 52:17-24. The Certificate of Registration confirmed that the vehicle was

 registered to Stevenson Almonte from Lawrence, Massachusetts. Gov’t’s Ex. 7; Tr. at

 52:25-53:01.

       Government’s Exhibit 8 is an “exit photo,” meaning a photograph of the vehicle

 taken after the search with the driver’s door open and showing the driver’s seat and

 a portion of the passenger compartment. Gov’t’s Ex. 8; Tr. at 53:02-07, 59:06-60:18.

       On cross-examination, Agent Clancy testified that the drive-up window to the

 Burger King was located on the west side of the building or the side away from where

 they stopped the blue minivan, but he also indicated that to get to the drive-up, a

 customer would have to pass the area where the stop and search was made. Id. at

 55:08-24.

       Agent Clancy agreed that law enforcement first identified the blue minivan as

 a “dark-colored minivan.”. Id. at 56:07-16. He also agreed that law enforcement did

 not know the true identify of “Leo” until after they made his arrest. Id. at 56:17-19.

 What law enforcement knew when they ran the license plate is that the vehicle was



                                          16
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 17 of 33         PageID #: 509



 a blue Honda Odyssey and was owned by Stevenson Almonte Feliz. Id. at 56:15-24.

 Although photographs were later sent to CI-2, law enforcement did not send

 photographs to him and therefore they did not know whether Mr. Almonte Feliz’s

 minivan was the same minivan that CI-2 had seen earlier associated with Mr.

 Carvajal Gonzalez. Id. at 57:12-58:05. But CI-2 had indicated to Officer Cyr that Mr.

 Carvajal Gonzalez had previously arrived in a blue minivan. Id.

        Agent Clancy agreed that both Mr. Carvajal Gonzalez and Mr. Almonte Feliz

 were cooperative, although he noted that Mr. Carvajal Gonzalez may have had

 difficulty understanding English. Id. at 58:09-25. Agent Clancy agreed that neither

 Mr. Carvajal Gonzalez nor Mr. Almonte Feliz mentioned a hidden compartment, and

 CI-2 also did not mention one. Id. at 61:15-23. Finally, Agent Clancy confirmed that

 although there was a dog at the scene, the dog did not sniff either occupant of the

 vehicle before the search of the vehicle. Id. at 62:07-12.

 III.   THE POSITIONS OF THE PARTIES

        A.    Stevenson Almonte Feliz’s Motion

        On November 12, 2019, Mr. Almonte Feliz filed a motion to suppress because

 he alleged that law enforcement illegally arrested him and illegally searched his

 vehicle without a warrant. Def.’s Mot. at 1-3. Mr. Almonte Feliz charges that the law

 enforcement officers did not have probable cause to make the arrest or perform the

 search. Id. at 2-3. He demands that the results of the search be suppressed. Id. at

 3.




                                           17
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 18 of 33            PageID #: 510



       B.     The Government’s Opposition

       On December 23, 2019, the Government responded. Gov’t’s Opp’n at 1. After

 reviewing the events leading up to the search, the Government cites caselaw to set

 forth the standard for probable cause to detain Mr. Almonte Feliz. Id. at 3-5. The

 Government discusses United States v. Merritt, 945 F.3d 578 (1st Cir. 2019), as

 presenting a weaker factual case for probable cause but surviving an appellate

 challenge. Id. at 4-5 (citing Merritt, 945 F.3d at 584-85). The Government also cites

 this case for the proposition that “probable cause to arrest multiple individuals arises

 even when information from an informant only implicates the potential wrongdoing

 of one.” Id. at 4. The Government marshals the facts in this case and argues that

 the law enforcement officers had probable cause because the anticipated facts

 matched the event as it transpired. Id. at 5.

       The Government turns to the automobile exception to the warrant

 requirement. Id. at 6-8. After reviewing the events leading up to the search and

 seizure, the Government discusses the First Circuit case of United States v. Polanco,

 634 F.3d 39 (1st Cir. 2011), and urges the Court to conclude that the search and

 seizure of the vehicle was permissible. Id. at 7-8.

       C.     Stevenson Almonte Feliz’s Supplemental Memorandum

       On April 9, 2020, Mr. Almonte Feliz filed his supplemental memorandum

 following the suppression hearing of February 28, 2020. Def.’s Suppl. Mem. at 1-10.

 Mr. Almonte Feliz reviews the evidence at the suppression hearing. Id. at 1-3. He

 first argues that both he and his vehicle were unlawfully seized. Id. at 3-8. Next, he



                                           18
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 19 of 33            PageID #: 511



 argues that the search of his vehicle was unlawful. Id. at 8-9. Finally, he contends

 that the evidence that was seized must be suppressed as the fruit of the poisonous

 tree. Id. at 9-10.

       Turning to the arrest of the individuals and the vehicle, Mr. Almonte Feliz

 notes that where a confidential informant is involved, “law enforcement must provide

 some information from which a court can credit the informant’s credibility.” Id. at 4

 (quoting United States v. Gonsalves, 859 F.3d 95, 103 (1st Cir. 2017)). Here, Mr.

 Almonte Feliz asserts that, although CI-2 claimed first-hand knowledge, his

 “reliability was never tested prior to this controlled buy.” Id. at 5. Mr. Almonte Feliz

 says CI-2 did not know “‘Leo’s’ true name nor his address . . ..” Id. He adds that

 although CI-2 provided a general description of Mr. Carvajal Gonzalez’s vehicle, he

 did not identify the vehicle in which Mr. Carvajal Gonzalez actually arrived. Id. Mr.

 Almonte Feliz states that CI-2 provided no information about the sale, and whether

 it was to take place in the vehicle or outside, or about the driver. Id. He points out

 that CI-2 also gave no information about where the drugs were likely to be found: on

 Mr. Carvajal Gonzalez’s person or in the vehicle. Id. According to Mr. Almonte Feliz,

 during the telephone and text communication between Mr. Carvajal Gonzalez and

 CI-2, there was no mention of drugs or terminology associated with drugs. Id. Mr.

 Almonte Feliz disputes the relevance of and the Government’s analysis of Merritt. Id.

 at 6-7. He views Merritt as dealing with more detailed and reliable facts before the

 arrest. Id.




                                           19
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 20 of 33           PageID #: 512



       Incorporating his arguments against the seizure of both himself and his

 vehicle, Mr. Almonte Feliz says that the probable cause analysis was unchanged after

 law enforcement detained Mr. Carvajal Gonzalez and identified him as “Leo.” Id. at

 8-9. Nor did Mr. Almonte Feliz, according to him, provide any information that

 justified the seizure and search of the vehicle. Id. at 9.

       Finally, Mr. Almonte Feliz is skeptical that Agent Clancy could view the “green

 plastic wrapping” from outside the vehicle. Id. at 9. He claims that this statement

 is a “clear attempt to provide an alternative basis—the plain view doctrine—upon

 which the Court might find the search to have been lawful.” Id. He urges the Court

 to “carefully scrutinize” this claim and the “true probability of this wrapping having

 been plainly visible from outside the vehicle on the driver’s side, as Detective Clancy

 has claimed.” Id. He contends that an outside view would be “obscured by the

 steering wheel and the gear shift.” Id. He reminds the Court that the search took

 place at 7:00 p.m. on December 7, 2018, and therefore it would have been dark

 outside. Id. Lastly, he claims that none of the other exceptions to the warrant

 requirement saves the warrantless search here. Id. at 10.

       D.     The Government’s Supplemental Opposition

       On May 18, 2020, the Government responded to Mr. Almonte Feliz’s

 supplemental memorandum. Govt’s Suppl. Mem at 1-8. After reviewing the evidence

 at the suppression hearing, the Government listed factors that in its view

 substantiate the existence of probable cause for the seizure of Mr. Almonte Feliz and

 his van and the search of the van. Id. at 6-7.



                                            20
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 21 of 33           PageID #: 513



 IV.   LEGAL STANDARDS

       The Fourth Amendment provides that “no Warrants shall issue, but upon

 probable cause, supported by Oath or affirmation, and particularly describing the

 place to be searched, and the persons or things to be seized.” U.S. CONST. amend. IV;

 see United States v. Ramírez-Rivera, 800 F.3d 1, 27 (1st Cir. 2015), overruled on

 different grounds recognized by United States v. Leoner-Aguirre, 939 F.3d 310, 314-

 18 (1st Cir. 2019). Regarding the warrantless arrest, the United States Supreme

 Court held in Carroll v. United States, 267 U.S. 132 (1925), and affirmed in United

 States v. Watson, 423 U.S. 411 (1976), that a law enforcement officer with probable

 cause may make a warrantless arrest for a felony in a public place, even though the

 officer may have had an adequate opportunity to obtain an arrest warrant. Carroll,

 267 U.S. at 156; Watson, 423 U.S. at 417; see also United States v. Parker, 549 F.3d

 5, 8 (1st Cir. 2008) (“Outside the home, the police can arrest without a warrant anyone

 who they have probable cause to believe committed a felony”).

       Similarly, with a warrantless search of a vehicle, in Carroll, the Supreme

 Court held that law enforcement may search a vehicle without a warrant so long as

 the officer has probable cause to believe that the vehicle contains contraband.

 Carroll, 267 U.S. at 158-59; see also Gonsalves, 859 F.3d at 103; United States v.

 Goncalves, 642 F.3d 245, 249 (1st Cir. 2011) (“[C]urrent law is that ‘a search [of a

 vehicle] is not unreasonable if based on facts that would justify the issuance of a

 warrant, even though a warrant has not actually been obtained.’ The question is

 whether probable cause exits to believe that a vehicle contains contraband or



                                           21
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 22 of 33               PageID #: 514



 evidence of criminal activity” (alteration in original) (internal citation omitted)

 (quoting United States v. Ross, 456 U.S. 798, 809 (1982))). The issue here, therefore,

 is whether the law enforcement officers had probable cause to effect the arrest and to

 search the vehicle.

        In Kaley v. United States, 571 U.S. 320 (2014), the United States Supreme

 Court wrote that “[p]robable cause . . . is not a high bar . . ..” Id. at 338. Probable

 cause “requires only the kind of fair probability on which reasonable and prudent

 [people,] not legal technicians, act.” United States v. Rasberry, 882 F.3d 241, 249-50

 (1st Cir. 2018) (alteration in original) (quoting Kaley, 571 U.S. at 338). Quoting the

 United States Supreme Court, the First Circuit defined “probable cause” as a “fluid

 concept,” one that is “not readily, or even usefully, reduced to a neat set of legal rules.”

 Rasberry, 882 F.3d at 249-50 (quoting Illinois v. Gates, 462 U.S. 213, 232 (1983)). The

 First Circuit observed, however, that an “objective standard is employed to determine

 whether an officer has probable cause to effect an arrest.” Id. at 250. The First

 Circuit directed an “inquiring court” to “examine the events leading up to the arrest

 and then determine ‘whether these historical facts, viewed from the standpoint of a

 reasonable police officer, amount to probable cause.’” Id. (quoting Ornelas v. United

 States, 517 U.S. 690, 696 (1996)). Similarly, where a vehicle search is involved,

 “[p]robable cause only exists when the totality of the circumstances suggests that

 there is a fair probability that contraband or evidence of a crime will be found in [the

 vehicle].” Gonsalves, 859 F.3d at 103 (internal quotation marks omitted) (quoting

 Ramírez-Rivera, 800 F.3d at 27).



                                             22
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 23 of 33            PageID #: 515



       The First Circuit carved out special rules for assessing statements of

 cooperating informants in determining whether law enforcement had probable cause

 to arrest or search. “Where . . . the police act on information from a confidential

 informant, ‘law enforcement must provide some information from which a court can

 credit the informant’s credibility.’” Gonsalves, 859 F.3d at 103-04 (quoting United

 States v. White, 804 F.3d 132, 136 (1st Cir. 2015) (quoting Ramírez-Rivera, 800 F.3d

 at 27-28)). The First Circuit developed a “non-exhaustive” list of factors to examine

 in deciding on an informant’s reliability:

       (1) the probable veracity and basis of knowledge of the informant;
       (2) whether an informant’s statements reflect first-hand knowledge;
       (3) whether some or all the informant’s factual statements were
       corroborated wherever reasonable and practicable; and
       (4) whether a law enforcement officer assessed, from his professional
       standpoint, experience, and expertise, the probable significance of the
       informant’s information.

 White, 804 F.3d at 137 (citing Ramírez-Rivera, 800 F.3d at 27-28).

       In Gonsalves, the First Circuit reviewed whether the confidential informant

 had “a track record of supplying reliable information to police,” whether the

 informant had “first-hand knowledge” of the targeted operation, whether the tip

 included “detail of [the suspects’] future activities ‘ordinarily not easily predicted,’”

 whether the police corroborated those details before stopping the individuals or

 vehicle, and whether the police “assessed and understood the significance” of the

 cooperating informant’s information before making the stop. 859 F.3d at 104 (quoting

 Ramírez-Rivera, 800 F.3d at 29). This last factor involves whether law enforcement

 had “independent knowledge” of the suspects’ activities through its investigation. Id.



                                              23
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 24 of 33             PageID #: 516



 Finally, the First Circuit discussed any indicia of the informant’s “unreliability . . ..”

 Id. at 105. In making this assessment, the First Circuit stressed that the probable

 cause assessment must be “under the totality of the circumstances . . ..” Id (citing

 White, 804 F.3d at 136).

 V.    FINDINGS OF FACT

       Based on the evidence admitted at the February 28, 2020, suppression hearing,

 the Court makes several factual findings:

       (1)    In late 2018, there was a drug distributor in Gorham, Maine, who was

       dealing fentanyl and heroin in the Gorham, Maine, area;

       (2)    the drug distributor, known here as CI-2, had a source of supply located

       in the Lawrence, Massachusetts, area;

       (3)    the drug supplier was a Hispanic male originally from the Dominican

       Republic;

       (4)    CI-2 knew his supplier only by the name “Leo;”

       (5)    Leo is Jose Manuel Carvajal Gonzalez;

       (6)    CI-2 and Mr. Carvajal Gonzalez had previously engaged in drug

       transactions whereby Mr. Carvajal Gonzalez would supply CI-2 with fentanyl

       and heroin;

       (7)    in addition to fentanyl and heroin, Mr. Carvajal Gonzalez would also

       supply cocaine;




                                            24
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 25 of 33           PageID #: 517



       (8)    the prior transactions began with contact between CI-2 and Mr.

       Carvajal Gonzalez in which CI-2 would order drugs and Mr. Carvajal Gonzalez

       would transport the drugs to Maine;

       (9)    after contact, Mr. Carvajal Gonzalez would arrive in Maine at an agreed-

       upon time and place, meet CI-2, and exchange the drugs;

       (10)   Mr. Carvajal Gonzalez would not drive himself, but would have a driver

       transport him and the drugs to Maine;

       (11)   CI-2 recalled that Mr. Carvajal Gonzalez would arrive in a gold SUV;

       (12)   in the fall of 2018, the FBI with local law enforcement established a task

       force dedicated to the investigation of illegal drug trafficking in southern

       Maine;

       (13)   at some point, the task force was able to have an individual, known as

       CI-1, do a controlled buy of fentanyl from CI-2;

       (14)   the task force arrested CI-2;

       (15)   CI-2 agreed to cooperate with law enforcement by setting up a controlled

       purchase of drugs from Mr. Carvajal Gonzalez, his Massachusetts supplier;

       (16)   on December 7, 2018, at 2:00 p.m., CI-2 placed a recorded call to Mr.

       Carvajal Gonzalez;

       (17)   CI-2 and Mr. Carvajal Gonzalez knew each other before the telephone

       call (“Hey my friend oh my god”);

       (18)   Mr. Carvajal Gonzalez agreed to make a drug delivery to CI-2 that day

       in Maine;



                                           25
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 26 of 33        PageID #: 518



       (19)   the drug quantity was going to be the same amount as Mr. Carvajal

       Gonzalez had previously supplied CI-2 (“The same?”);

       (20)   CI-2 told law enforcement that a regular shipment from Mr. Carvajal

       Gonzalez would equal ten “fingers” or 100 grams;

       (21)   Mr. Carvajal Gonzalez estimated his time of arrival in Maine at 3:00 to

       3:30 p.m. that afternoon;

       (22)   Mr. Carvajal Gonzalez agreed to call CI-2 when he was on his way;

       (23)   subsequently, Mr. Carvajal Gonzalez and CI-2 began to communicate by

       text messages;

       (24)   at 2:57 p.m., CI-2 texted Mr. Carvajal Gonzalez with a place (Burger

       King on Main Street in Gorham, Maine) and asked about a time for the

       meeting;

       (25)   at approximately 5:35 p.m., CI-2 called Mr. Carvajal Gonzalez;

       (26)   during the telephone call, Mr. Carvajal Gonzalez told CI-2 that he was

       in traffic but would be there in thirty minutes;

       (27)   CI-2 texted Mr. Carvajal Gonzalez to find out when he was going to

       arrive at the Burger King;

       (28)   at 6:36 p.m., Mr. Carvajal Gonzalez texted CI-2 that he expected to

       arrive at the Burger King in fifteen minutes;

       (29)   at 6:39 p.m., as Mr. Carvajal Gonzalez neared the Burger King, he

       texted CI-2 that he was in a “Crv blue;”

       (30)   a CR-V is a Honda minivan;



                                          26
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 27 of 33          PageID #: 519



       (31)   at 6:44 p.m., CI-2 told Mr. Carvajal Gonzalez to meet him near the drive-

       thru by the back of the parking lot;

       (32)   law enforcement observed a dark-colored Honda minivan with

       Massachusetts license plates enter the Burger King parking lot;

       (33)   law enforcement ran the license plates and determined that the Honda

       CR-V was registered to Stevenson Almonte of Lawrence, Massachusetts, and

       was blue;

       (34)   there were no other vehicles in the Burger King parking lot that had

       Massachusetts license plates;

       (35)   the driver exited the Honda minivan and went into the Burger King;

       (36)   the driver was a male who appeared to be Hispanic;

       (37)   when the driver returned to the parked Honda minivan and reentered

       the Honda, the car began to move;

       (38)   law enforcement detained both occupants, later identified as Mr.

       Carvajal Gonzalez and Stevenson Almonte Feliz;

       (39)   both Mr. Carvajal Gonzalez and Mr. Almonte Feliz are from the

       Dominican Republic;

       (40)   although there was some language barrier, Mr. Carvajal Gonzalez and

       Mr. Almonte Feliz were cooperative and did not attempt to flee or resist

       detention;




                                           27
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 28 of 33         PageID #: 520



       (41)   when law enforcement frisked Mr. Carvajal Gonzalez and Mr. Almonte

       Feliz, they did not find either of them had any illegal drugs on their persons,

       although law enforcement did not search either of them beyond the frisk;

       (42)   when illegal drugs are transported, it is common for the drugs to be

       placed in a hide, a hiding place within the vehicle;

       (43)   when the officers looked into the vehicle from the driver’s side window,

       they observed that the center panel of the Honda had been disturbed in a

       fashion consistent with it having been removed and replaced after

       manufacture;

       (44)   they also observed green cellophane protruding from a crack between

       the shifter panel and the temperature control panel of the Honda;

       (45)   the disruption of the center panel and the green cellophane were

       consistent with illegal drugs having been placed in a hide within the Honda;

       (46)   the detention of Mr. Carvajal Gonzalez and Mr. Almonte Feliz had taken

       place in the dark in a busy parking lot;

       (47)   one car was so close to the Honda that law enforcement temporarily

       detained the occupants to make certain they were not involved in the

       transaction;

       (48)   although there was a drug detection dog present at the scene, the dog

       did not sniff Mr. Carvajal Gonzalez or Mr. Almonte Feliz or detect the presence

       of illegal drugs before law enforcement entered the vehicle and searched it;




                                          28
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 29 of 33            PageID #: 521



       (49)   law enforcement did not obtain or attempt to obtain either a search

       warrant or an arrest warrant before searching the Honda and arresting Mr.

       Carvajal Gonzalez and Mr. Almonte Feliz; and

       (50)   when law enforcement entered the Honda and removed the control

       panel, they found a package of green cellophane that contained ten fingers or

       100 grams of fentanyl/heroin and a sock that contained three bundles of an off-

       white chunky substance.

 VI.   DISCUSSION

       A.     The Probable Cause Standard Applied to the Evidence

       Applying the probable cause standard to the events in this case, the Court

 concludes that law enforcement had probable cause to search Mr. Almonte Feliz’s

 vehicle and to effect his arrest. The events as they transpired closely matched the

 events CI-2 predicted: (1) CI-2 had come to the attention of law enforcement through

 making a controlled sale of illegal drugs to CI-1, which confirms CI-2’s familiarity

 with drug trafficking; (2) CI-2 agreed to cooperate against what he said was the

 source of the fentanyl/heroin that he was selling; (3) CI-2’s familiarity with Mr.

 Carvajal Gonzalez is evidenced in the first telephone call; (3) CI-2 said that his source

 was a male from the Dominican Republic who was living in the Lawrence,

 Massachusetts, area; (3) the previously-established modus operandi whereby Mr.

 Carvajal Gonzalez would come from Massachusetts to Maine in a vehicle driven by

 someone else and meet CI-2 in Maine to effect the transaction was consistent with

 the events of December 7, 2018; (4) the prior pattern of drug trafficking conduct is



                                            29
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 30 of 33           PageID #: 522



 evidenced by the fact that neither CI-2 nor Mr. Carvajal Gonzalez needed to be

 explicit about the type of drug, the drug quantity, or the price; (5) Mr. Carvajal

 Gonzalez’s description of the car in which he was transporting the drugs matched the

 description of the blue Honda minivan that entered the Gorham Burger King parking

 lot; (6) the Honda minivan was the only car with Massachusetts license plates in the

 Burger King parking lot at the time of the surveillance, detention, search, and arrest;

 (7) the results from running the plates confirmed that the owner of the Honda

 minivan was a person with a Hispanic surname from Lawrence, Massachusetts and

 that the minivan was blue; (8) the blue Honda minivan arrived at the Gorham Burger

 King parking lot near the appointed time; and (9) the location of the Honda minivan

 within the Burger King parking lot was consistent with the agreed-upon location.

 Based on all this consistent, detailed information, the Court concludes that law

 enforcement had the right to detain both Mr. Carvajal Gonzalez and Mr. Almonte

 Feliz.

          After detaining Mr. Carvajal Gonzalez and Mr. Almonte Feliz, law

 enforcement gathered two other pieces of information.         First, law enforcement

 confirmed by frisking Mr. Carvajal Gonzalez and Mr. Almonte Feliz that neither had

 drugs on their person (at least drugs that would have been revealed by a frisk), which

 made it more likely that the drugs were in the vehicle. Second, when the officers

 looked into the vehicle they observed the displaced temperature control panel and the

 presence of green cellophane peaking from a crack in the panel. Taking all this

 information, which the Court credits, the Court concludes that law enforcement had



                                           30
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 31 of 33                  PageID #: 523



 sufficient probable cause to believe that the Honda minivan contained illegal drugs

 in a hide within its control panel. The Court concludes that probable cause existed

 immediately before the vehicle search because “the totality of the circumstances

 suggests that there is a fair probability that contraband or evidence of a crime will be

 found in [the vehicle].” Gonsalves, 859 F.3d at 103 (quoting Ramírez-Rivera, 800 F.3d

 at 27). Assessing the facts in Merritt where the First Circuit concluded there was

 probable cause, see Merritt, 945 F.3d at 584-85, the Court concludes that the evidence

 in this case fits snugly within the array of facts that the First Circuit has previously

 ruled sufficient for probable cause.

        In his memoranda, Mr. Almonte Feliz emphasizes that CI-2 told law

 enforcement that “Leo” usually arrived in a gold minivan, whereas, Mr. Carvajal

 Gonzalez arrived this time in a blue Honda minivan.                   Although the Court

 acknowledges this discrepancy, it does not find the difference sufficient to undercut

 its conclusion that the officers had probable cause to search the vehicle. First, the

 Court is not convinced that there is a significant factual difference between a Honda

 CR-V and a minivan. 2 Next, CI-2 also told law enforcement that “Leo” did not drive

 himself but used a driver. It is true that the predicted color of gold did not turn out

 to be the color of the Honda minivan that arrived. However, if Mr. Carvajal Gonzalez

 used a driver, the color of the van might depend on the identity of the driver and, in

 any event, even if the minivan was usually gold, it does not mean that Mr. Carvajal



 2       The Honda CR-V and Honda Odyssey are different car models. There is no evidence in this
 record that the differences in body size and overall look between a crossover SUV and a minivan
 matter.

                                               31
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 32 of 33            PageID #: 524



 Gonzalez did not have access to more than one vehicle or that the owner of the gold

 vehicle could not have a second car or traded a gold for a blue vehicle.           This

 discrepancy is not enough to dispel the otherwise strong case for probable cause.

       Finally, the Court does not join Mr. Almonte Feliz’s stated skepticism of the

 truthfulness of Agent Clancy’s testimony that an examination of the control panel

 from outside the car revealed that there was a gap between the control panel and the

 shift panel and that a portion of green cellophane was visible in the gap. Government

 Exhibit 4 clearly corroborates Agent Clancy’s testimony and, contrary to Mr. Almonte

 Feliz’s doubts, the Court found Agent Clancy to be a credible, straightforward witness

 whose testimony was fully corroborated by other demonstrable facts.

       B.     The Credibility of the Confidential Informant

       The Court turns to Mr. Almonte Feliz’s second issue: the credibility of CI-2.

 Taking the First Circuit’s non-exhaustive list of considerations set forth in White, 804

 F.3d at 137, the Court concludes that CI-2 did have personal, first-hand knowledge

 of Mr. Carvajal Gonzalez’s drug-trafficking operation; that although there is no

 evidence that CR-2’s detailed statements were corroborated by third persons, Mr.

 Carvajal Gonzalez’s own statements on the telephone and by text corroborated CI-2’s

 statements to law enforcement; and that the members of the task force determined

 that CI-2’s statements were sufficiently credible to organize a fairly elaborate

 operation to investigate and act on the information.

       Finally, the Court focuses on the “probable veracity” factor. Id. (“the probable

 veracity and basis of knowledge of the informant”). The strongest indication of a



                                           32
Case 2:19-cr-00037-JAW Document 125 Filed 06/17/20 Page 33 of 33           PageID #: 525



 confidential informant’s veracity occurs when the informant’s detailed predictions of

 the future turn out to occur as predicted.        Here, CI-2 predicted or provided

 information that a drug trafficker from the Lawrence, Massachusetts, area would

 arrive in the Burger King parking lot on Main Street in Gorham, Maine, at around

 7:00 p.m. on December 7, 2018, in a car with Massachusetts license plates occupied

 by two Hispanic males, one being the driver and the other the drug supplier, would

 park in the rear of the Burger King parking lot, and would bring 100 grams of

 fentanyl/heroin with him. All this information turned out to be exactly correct in each

 of its details and, therefore, “law enforcement [has] provide[d] some information from

 which a court can credit the informant’s credibility.” Gonsalves, 859 F.3d at 103-04

 (quoting White, 804 F.3d at 136). The Court therefore credits the credibility of CI-2

 over Mr. Almonte Feliz’s objections.

 VII.   CONCLUSION

        The Court DENIES Defendant’s Motion to Suppress Tangible Evidence (ECF

 No. 93).

        SO ORDERED.

                                         /s/ John A. Woodcock, Jr.
                                         JOHN A. WOODCOCK, JR.
                                         UNITED STATES DISTRICT JUDGE

 Dated this 17th day of June, 2020




                                           33
